IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY NAGONKO                     NOT FINAL UNTIL TIME EXPIRES TO
BATTISTA,                           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-5702
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Adam L. Morrison and Lucas J. Taylor of Sellers, Taylor & Morrison, P.A., Live
Oak, for Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., LEWIS, and ROWE, JJ., CONCUR.